Citation Nr: 0516877	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  99-12 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for scars, 
traumatic, left thigh and right leg, currently rated as 10 
percent disabling.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
atypical anxiety disorder with depression.  

3.  Entitlement to service connection for a seizure disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from January 1965 to January 
1967.  His DD Form 214 shows his military occupational 
specialty (MOS) was light weapons infantryman.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the San Juan, the 
Commonwealth of Puerto Rico, VA Regional Office (RO).   

By rating decision, dated in June 1998, the agency of 
original jurisdiction (AOJ) increased the evaluation for 
scars of the left thigh and right leg to 10 percent.  The 
Board notes that since the increase to 10 percent did not 
constitute a full grant of the benefit sought, the increased 
rating issue remains in appellate status.  AB v. Brown, 6 
Vet. App. 35, 39 (1993).

This case has previously come before the Board.  In October 
2000 and April 2004, the matters were remanded to the AOJ for 
additional development.  The case has been returned to the 
Board for further appellate review.  


FINDINGS OF FACT

1.  A left thigh scar is mildly tender.  It does not cause 
limited motion, and does not cover an area of 144 square 
inches or greater.

2.  A right leg scar is mildly tender.  It does not cause 
limited motion, and does not cover an area of 144 square 
inches or greater.

3.  The AOJ denied service connection for atypical anxiety 
disorder with depression in a January 1991 rating decision.  
The appellant was notified of the decision and did not enter 
a notice of disagreement within one year of the notification.  


4.  The evidence added to the record since the January 1991 
rating decision is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  

5.  A seizure disorder was not noted on the January 1965 
service entrance examination report.

6.  A seizure disorder was not manifest in service or within 
one year of separation.


CONCLUSIONS OF LAW

1.  A left thigh scar is 10 percent disabling.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7802-
7805 (2000); Diagnostic Codes 7802-7805 (effective Aug. 30, 
2002).

2.  A right leg scar is 10 percent disabling.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7802-
7805 (2000); Diagnostic Codes 7802-7805 (effective Aug. 30, 
2002).

3.  The January 1991 rating decision that denied service 
connection for atypical anxiety disorder with depression is 
final.  Evidence submitted since that decision is not new and 
material.  38 U.S.C.A. §§ 5108, 7105(a), (b) and (c), 7108; 
38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302(a) (2004).

4.  A seizure disorder was not incurred in or aggravated by 
active service and a seizure disorder may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, (West 2002); 38 C.F.R. §§ 3.303, 3.304(b) 3.306, 3.307, 
3.309 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the appellant in May 2004.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claims and the claimant was afforded additional time to 
submit such evidence.  Thus, the claimant has been provided 
notice of what VA was doing to develop the claims, notice of 
what the claimant could do to help the claims and notice of 
how the claims were still deficient.  The appellant was also 
provided notice that he should submit pertinent evidence in 
his possession per 38 C.F.R. § 3.159(b)(1).  He was advised 
of how and where to send this evidence and how to ensure that 
it was associated with his claims.  

The Board notes the notice of VCAA did not predate initial 
adjudication of the claims.  The claimant, however, was 
provided notice, which was adequate.  Following the March 
2004 notice, the February 2005 supplemental statement of the 
case issued constituted subsequent process.  The appellant 
has not shown how any error was prejudicial.  Moreover, the 
essential fairness of the adjudication was not affected.  
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App.  April 14, 
2005).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claims.  The claimant has been 
provided notice of what VA was doing to develop the claims, 
notice of what the claimant could do to help the claims and 
notice of how the claims were still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA and 
private examination reports are on file.  The Board notes 
that a February 2005 report of contact notes that additional 
VA treatment records cited by the appellant had either been 
associated with the claims file or were immaterial.  The 
Board finds that VA has done everything reasonably possible 
to assist the claimant.  Accordingly, the Board concludes it 
should proceed, as specific notice as to what evidence the 
claimant could or should obtain has been provided in effect 
and no additional pertinent evidence was submitted.  There is 
no indication that there is any additional relevant competent 
evidence to be obtained either by the VA or by the claimant, 
and there is no other specific evidence to advise him/her to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  The claimant has had sufficient notice of 
the type of information needed to support the claims and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Factual Background

The AOJ denied service connection for atypical anxiety 
disorder with depression in a January 1991 rating decision.  
The evidence of record at the time of the denial included the 
following:

The January 1965 service entrance examination shows that 
neurologic and psychiatric examinations were normal.  His 
neuropsychiatric status was assigned a physical profile of 
"1."  He was an inpatient for the purpose of observation in 
October 1965.  No evidence of "A" or "N" was noted.  He 
was noted to have a temperature, cellulitus of the right 
mandable, chills, and a fever.  He stated that he began to 
shake and thought that he might be nervous.  The record notes 
the appellant's reported history of having been previously 
hospitalized on two occasions in a similar situation, and 
that he had lost consciousness.  The diagnoses were 
cellulitis, cured, and dental caries with periapical abscess.  
The January 1967 separation examination report shows that 
neurologic and psychiatric examinations were normal.  His 
neuropsychiatric status was assigned a physical profile of 
"1."  On the accompanying medical history he denied having 
or having had frequent trouble sleeping, frequent or 
terrifying nightmares, depression or excessive worry, loss of 
memory or amnesia, and epilepsy or fits.  His 
neuropsychiatric status was assigned a profile of "1."  

The appellant underwent a VA examination in April 1968.  The 
report of examination notes that neurologic and psychiatric 
examinations were normal.  

In a July 1980 VA outpatient treatment record, the appellant 
reported a history of having had five episodes of loss of 
consciousness, with frothing mouth.  The episodes were noted 
to have occurred in 1961, 1967, 1972, 1975, and 1978.  The 
appellant related that a prior electroencephalogram (EEG) had 
been normal.  

An October 1983 treatment record notes the appellant's 
reported history of seizures since 1968.  He stated that the 
last seizure he had had was 20 days earlier.  The examiner 
noted aggressive behavior and a change in personality.  
Affect of mild depression was noted.  A computerized 
tomography (CT) scan of the brain was noted to show 
asymmetric ventricular systems that could represent mild left 
hemiatrophic changes.  Neurologic evaluation was noted to 
suggest generalized tonic clonic seizures.  The relevant 
diagnoses were organic personality syndrome and seizure 
disorder.  

On VA examination in February 1990, the examiner reviewed the 
C-file.  The appellant was noted to be undergoing treatment 
for epilepsy.  The diagnosis was atypical anxiety disorder 
with some mild depression.  

A March 1990 VA examination notes the appellant's reported 
history of epilepsy since 1967 or 1968.  He stated the first 
seizure was without any precipitating event.  The relevant 
impression was generalized seizure disorder.  

On VA examination in November 1990, a biopsy of the left 
quadriceps muscle was noted to be normal.  The examiner noted 
that the appellant may have a metabolic neuropathy, which 
could be due to alcohol intake.  He stated that there was no 
relationship between these findings and his injury during 
service.  

The evidence added to the record since the prior denial 
includes the following:

A March 1991 VA outpatient treatment record notes the 
appellant's reported history of Grand Mal seizure since 1968.  
A December 1992 record of treatment reflects complaints of 
anxiety of a few days duration.  A February 1998 record of 
treatment notes the appellant's complaint of depression since 
November 1997.  The impression was depression, not otherwise 
specified.  

In a March 1998 claim, the appellant stated that he had 
muscle weakness in the left leg due to an accident in 
Vietnam.

On VA examination in May 1998, the appellant complained of 
mild pain in the scar area.  No treatment for scars during 
the previous year was noted.  Walking or going up stairs was 
noted to be a precipitating factor.  He was able to the move 
the joint with full range, without problems.  A left anterior 
thigh scar was noted to be 4 cm. long, 3 cm. wide circular 
shape fading scar.  On the right distal leg, there was a 2 
cm. long, 1 cm. wide elliptical-shaped fading scar.  Mild 
tissue loss comparison was noted on the left anterior thigh 
scar.  Both scars were noted to be mildly tender to 
palpation.  There was no tendon damage, no bone, joint, or 
nerve damage, and no adhesions.  Muscle strength was 5/5 and 
normal.  The examiner noted that the appellant was able to 
move muscle groups on the affected scar area of the joints 
with a normal range and with sufficient comfort, endurance, 
and strength to accomplish activities of daily living.  The 
appellant had full and complete range of motion in the joints 
of the left knee and right leg, pain free.  The diagnosis was 
residuals of injury of left thigh and right leg with scars, 
healed.  

In correspondence received in June1998, A. M. C. stated that 
she witnessed the appellant having an epileptic seizure in 
1967.  She related that W. V. and L. C. put him in the car 
and took him to his mother's house.  W. V. stated that in 
about September 1967, he found the appellant convulsing on a 
highway.  He stated that he drove the appellant to his 
mother's house.  L. C. stated that he knew the appellant.  He 
stated that he and W. V. witnessed the appellant convulsing 
on the highway.  He stated that they took him to his mother's 
house and that she took him to the doctor.  

A June 1998 VA treatment record reflects complaints of 
feeling depressed due to stress in his job.  The appellant 
indicated that he had sustained head trauma while jumping out 
of a helicopter during service.  He stated that he had had a 
high fever in 1965 or 1966 and developed seizures.  He stated 
that since that time he had had depression.  The diagnosis 
was depression, not otherwise specified.  A December 1999 
record notes the appellant's reported history of seizures 
secondary to head trauma.  No episode of seizure was noted in 
the previous two to three years.  A July 2000 treatment 
record reflects complaints of feeling depressed, anxious, and 
irritable.  The record notes the precipitating event was 
identified.  The diagnosis was major depressive disorder.  
Another July 2000 record notes an episode of seizure four 
weeks earlier.  

A June 2001 VA treatment record notes chronic proximal lower 
extremity weakness, left grater than right, with decreased 
deep tendon reflexes at L4.  Lumbar spine pathology was 
suspected.  

Social Security Administration (SSA) records reflect the 
appellant was determined to be disabled from December 2002.  
The primary diagnosis was peripheral neuropathy.  The 
secondary diagnosis was depression.  A private examination 
report, dated in May 2002, notes a history of psychiatric 
treatment since 1983 and symptoms to include depressed mood.  
The diagnosis was schizoaffective disorder.  

On VA general examination in August 2002, the examiner stated 
the C-file was reviewed.  The examiner noted the appellant's 
reported history of having had an epileptic fit in 1967, with 
tonic-clonic convulsions.  A second episode was noted to have 
allegedly occurred in 1969 to 1970, with a total of 20 
seizures during his lifetime.  The appellant complained of 
weakness in his leg in association with his service-connected 
scar.  The examiner reported that he was alert, coherent, 
relevant, cooperative, and well-oriented.  His gait was 
normal.  Absent knee jerks and negative Babinski were noted.  
There was a negative Romberg sign and no sensory or motor 
deficit.  The relevant diagnoses were seizure disorder, under 
treatment, and bamboo trap injury to the left thigh.  

On VA examination in August 2002, the appellant stated that 
he had not worked since 2001 because he was not feeling well, 
and had had problems with the supervisors at work on account 
of irritability and reactions.  A neurological examination 
was noted to show cerebellar pathologies.  The diagnosis was 
depressive disorder, not otherwise specified.  

On VA examination in August 2002, the examiner reviewed the 
C-file.  The appellant stated he had suffered his first 
epileptic seizure in 1967, a few months after separation.  
The report of examination notes no documentation of the 
claimed seizure event.  The appellant stated that he had a 
second seizure in 1969 and a third in 1971.  Cranial nerve 
examination was intact.  The motor examination showed intact 
strength with normal tone, bulk, and range of motion.  
Sensory examination was intact to all modalities.  Cerebellar 
and extrapyamidal examinations were pristine.  No 
pathological reflexes were noted.  The diagnosis was history 
compatible with generalized tonic-clonic seizures, most 
probably complex partial in nature with secondary 
generalization.  

Criteria

The January 1991 rating decision denying service connection 
for atypical anxiety disorder is final.  38 U.S.C.A. § 5108.  
In order to reopen the claim, the appellant must present new 
and material evidence.  38 U.S.C.A. §§ 5108, 7105(a), (b) and 
(c), 7108; 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302(a) 
(2004).

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim, which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for 
Veterans Claims has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is not applicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  38 C.F.R. § 3.156(a) (2004).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303 (2004).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
38 U.S.C.A. §§ 1111 (West 2002); 38 C.F.R. § 3.304(b) (2004).  

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2004).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2002).  

Prior to August 30, 2002, Diagnostic Code 7803 provided a 10 
percent evaluation if a superficial scar was poorly nourished 
with repeated ulceration.  Diagnostic Code 7804 provided a 10 
percent evaluation for superficial scars that were tender and 
painful on objective demonstration.  Diagnostic Code 7805 for 
other scars indicated that other scars were to be evaluated 
based on the limitation of function of the part affected.  38 
C.F.R. § 4.118 (2001).

Under newly revised Diagnostic Code 7802, a 10 percent rating 
is applicable under for a scar other than on the head, face, 
or neck, that is superficial and does not cause limited 
motion, if the area of the scar is 144 square inches or 
greater.  The revised Diagnostic Code 7803 provides a 10 
percent rating for scars that are superficial and unstable.  
A 10 percent rating is also applicable under Diagnostic Code 
7804 for scars that are superficial, painful on examination. 
An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  Other scars are to be rated based on 
limitation of function of the part affected under Diagnostic 
Code 7805.  38 C.F.R. § 4.118 (2004).

Where entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

I.  Evaluation

The appellant's disability rating for scars on the left thigh 
and right leg is 10 percent under Diagnostic Code 7804.  The 
appellant asserts that the scars are painful and cause lower 
extremity weakness.  

Initially, the Board finds separate evaluations for the scar 
on the left thigh and the scar on the right leg.  Note (1) to 
38 C.F.R. § 7802 states that scars in widely separated areas, 
as on two or more extremities or on anterior and posterior 
surfaces of extremities or trunk, will be separately rated 
and combined in accordance with 38 C.F.R. § 4.25.  Although 
this note applies to new Diagnostic Code 7802, the theory is 
equally applicable to former Diagnostic Code 7804.  The Board 
is fully aware that this problem was addressed in Jones v. 
Principi, 18 Vet. App. 248 (2004).  The Board, however, has 
been unable to locate any specific guidance.  Clearly the 
scars are widely separated as they involve the right and left 
extremity.  On VA examination in May 1998, both the scars 
were noted to be mildly tender.  Thus, the Board finds a 10 
percent evaluation is warranted for the left thigh and a 10 
percent evaluation is warranted for the right leg scar.  The 
Board notes that when a claimant is granted benefits based on 
liberalizing legislation, the effective date of the award is 
based on the facts found, but not earlier than the effective 
date of the liberalizing law.  See 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114(a) (2004).

An evaluation in excess of 10 percent is not warranted for 
the left thigh scar or the right leg scar.  On VA examination 
in May 1998, the scars were noted to be healed.  
The scar on the left thigh was noted to be 4 cm. long and 3 
cm. wide and the right leg scar measured 2 cm. long and 1 cm. 
wide.  There was no tendon damage, no bone, joint, or nerve 
damage and no adhesions.  Strength was 5/5.  The examiner 
specifically stated that the appellant was able to move 
muscle groups on the affected scar areas on the joints with a 
normal range with sufficient comfort, endurance, and 
strength, and that the appellant had full and complete range 
of motion in the joints of the left knee and right leg, pain 
free.  The probative evidence establishes that the scars are 
mildly tender.  The scars do not cause limited motion, and do 
not cover an area of 144 square inches or greater.  

In regard to the appellant's assertion that lower extremity 
weakness is due to scars, the Board notes that the July 1990 
examiner stated that neuropathy may be due to alcohol use and 
specifically stated that there was not relationship between 
the neurologic findings and the service connected scars.  The 
appellant is competent to report his symptoms.  He is not, 
however, a medical professional and his statements do not 
constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay persons are 
not competent to offer evidence that requires medical 
knowledge).  The Board finds the objective evidence ruling 
out any relationship between lower extremity weakness and the 
service-connected scars to be more probative.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.

II.  New & Material Evidence

The question to be addressed is whether the appellant has 
submitted new and material evidence sufficient to reopen his 
claim of entitlement to service connection for atypical 
anxiety with mild depression.  The Board finds that he has 
not done so.  

At the time of the prior RO denial in January 1991, the 
evidence of record included service medical records, a VA 
examination report, VA treatment records, and the appellant's 
claim.  The RO determined that the disorders were not shown 
in service or within the initial post-service year and could 
not be presumed.  In essence, the RO determined that an 
atypical anxiety disorder with depression was not incurred in 
or aggravated by service. 

Since the unappealed January 1991 determination, the 
appellant has petitioned to reopen his claim.  In association 
with the application to reopen, he has submitted VA treatment 
records and private treatment records showing diagnoses to 
include major depressive disorder and schizoaffective 
disorder.  While the evidence is new insofar as it shows new 
diagnoses, the fact remains that there is no evidence of a 
psychiatric disorder, to include atypical anxiety disorder 
with depression, dating back to service or psychosis within 
one year of separation.  The Board notes that in February 
1998 the appellant stated he had had depression since 
November 1997 and in June 1998 depression was attributed to 
his job.  In addition, while SSA records note depression, the 
records note psychiatric treatment from 1983 and he was 
determined be disabled primarily due to peripheral 
neuropathy.  SSA determined him to be disabled since December 
2001, not since service.  Thus, those records are not 
material as to reopening the claim.  To the extent that he 
has asserted he has a psychiatric disorder due to head trauma 
in service, service medical records are negative for head 
trauma.  The additional evidence does not contain a competent 
opinion to the effect that any psychiatric disorder is 
related to service.  Consequently, the claim is not reopened.  

III.  Service Connection

Initially, the Board notes there has been no assertion of a 
seizure disorder associated with combat and the provisions of 
38 U.S.C.A. § 1154(b) are not applicable.

The Board notes that generally, veterans are presumed to have 
entered service in sound condition as to their health.  This 
presumption attaches only where there has been an induction 
examination in which the later complained-of disability was 
not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  The regulation provides expressly that the term 
"noted" denotes "[o]nly such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions."  Id. at (b)(1).  In this case, the 
appellant has reported varied accounts of the onset of a 
seizure, to include in 1961.  

A seizure disorder was not noted on the service entrance 
examination report.  The neurologic evaluation was normal.  
As there was no indication of a seizure disorder when he 
entered active duty, the appellant is entitled to the 
presumption of soundness.  

The Board must next determine whether, under 38 U.S.C.A. § 
1111 and 38 C.F.R. § 3.304(b), the presumption of soundness 
is rebutted by clear and unmistakable evidence that a disease 
or injury existed prior to service.  The burden of proof is 
on VA to rebut the presumption by producing clear and 
unmistakable evidence that a disability existed prior to 
service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a seizure disorder existed prior 
to service should be based on "thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof."  38 C.F.R. § 3.304(b)(1).

At service entrance, a preservice history of a seizure 
disorder was not noted.  See Doran v Brown, 6 Vet. App. 283, 
286 (1994).  A July 1980 VA outpatient treatment record notes 
the appellant's reported history of a seizure in 1961.  Other 
than the appellant's statements, there is no evidence that 
any seizure disorder existed prior to service.  In fact, 
subsequent to the July 1980 notation, the appellant has 
maintained that the initial onset of a seizure was in 1967, 
or thereafter.  Based upon the lack of competent evidence, 
coupled with the absence of a preservice history noted at 
service entrance, the Board finds that the evidence does not 
establish that a seizure disorder clearly and unmistakably 
preexisted service.  Gahman v West, 12 Vet. App. 406 (1999).  
Rather, the Board finds that a seizure disorder did not 
preexist service and the issue is one of traditional service 
connection rather than aggravation.  

The service medical records are negative for a diagnosis of a 
seizure disorder.  While the record discloses that he was 
hospitalized in October 1965 with complaints of nervousness 
and the shakes, the diagnoses were cellulites and a dental 
abscess, not a seizure disorder.  While post-service the 
appellant has reported numerous seizures, to include in 1967, 
1972, 1975, and 1978, remarkably, the initial treatment is 
shown in 1983.  The neuropsychiatric examination at 
separation in 1967 was normal.  

The Board notes that the appellant has a current diagnosis of 
a seizure disorder.  There is, however, no competent evidence 
relating a seizure disorder to service.  While the appellant 
has related a seizure disorder to service, it has not been 
shown that he possesses the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical causation or diagnosis.  
See Espiritu, 4 Vet. App. at 494; see also Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995) (en banc) ("[w]here the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is ordinarily 
required.  While some of the medical documents note a history 
of seizure disorder since service in 1967, this is evidence 
which is simply information recorded by a medical examiner.  
As noted, this is not competent medical evidence.  A bare 
transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994) ("in order for any testimony to be 
probative of any fact, the witness must be competent to 
testify as to the facts under consideration").  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  

Similarly, the individuals who submitted the statements to 
the effect that they witnessed the appellant having an 
epileptic attack are not shown to be qualified to diagnose a 
seizure disorder or speculate as to etiology.  The Board 
notes that to warrant a rating for epilepsy, the seizures 
must be witnessed or verified at some time by a physician.  
38 C.F.R. § 4.121.  Even when we accept that a medical doctor 
has verified a seizure disorder, the lay evidence is 
insufficiently precise to establish onset.  38 C.F.R. § 
4.121.  To the extent that the lay people report witnessing 
the event and not taking the appellant to a medical facility, 
the Board finds the evidence not credible.  

As to the appellant's contention that head trauma in 
association with jumping from a helicopter during service, 
resulted in a seizure disorder, service medical records are 
negative for head trauma and there is no competent evidence 
linking a seizure to disorder to head trauma or service.  
While the records reflect that he was hospitalized during 
service, there is no reference to complaints of having 
sustained head trauma. 

In regard to the appellant's assertion that he had symptoms 
of a seizure disorder in since service, his statements must 
be balanced against the entire record.  His assertion that he 
had a seizure disorder have been inconsistent with the 
service medical records.  The Board concludes that the 
documents contemporaneous with service are more probative and 
more reliable.  

In reaching this determination, the Board notes that the 
appellant was accorded an opportunity to submit additional 
evidence.  He did not submit reliable evidence that a seizure 
disorder preexisted service; he did not submit reliable 
evidence that he had a seizure disorder during service; and 
he did not submit reliable evidence that a seizure disorder 
was identified or treated within 1 year of separation from 
service.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefit 
sought on appeal is denied.  


ORDER

Separate evaluations for the left thigh scar and right leg 
scar are granted.  A 10 percent evaluation is granted for the 
left thigh scar.  A 10 percent evaluation is granted for the 
right leg scar.  

The petition to reopen a claim for atypical anxiety with 
depression is denied.  

Service connection for a seizure disorder is denied.  



___________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


